ZEHMER, Judge
(concurring).
I fully concur in Judge Ervin’s opinion. I do not agree with Judge Nimmons that the negotiated plea involved a recommended sentence. I quote the document signed by the defendant and the prosecuting attorney: “State and Defense agree that my total sentence shall be 10 years imprisonment.” The trial judge accepted the negotiated plea as tendered and imposed a 10-year sentence upon conviction of a second degree felony of manslaughter with a firearm. The state has not cross-appealed any issue regarding the legality of this plea, conviction, and sentence. Any issue concerning the level of the offense to which appellant pleaded guilty, i.e., whether it should have been enhanced to a first degree felony, is not properly before this court. Most importantly, under the disposition discussed in Judge Ervin’s opinion, the state gets what it bargained for, the defendant gets what he bargained for, and the sentence imposed stands with the exception of the two additional conditions imposed by the trial court that were illegal. There are too many criminal cases awaiting disposition by the courts to further burden the system with reconsideration of this one.